10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

THE HONORABLE TIMOTHY W. DORE
Hearing Date: October 7, 2020

Hearing Time: 9:30 a.m.

Hearing Location: Seattle (Telephonic)

 

UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

 

IN RE: Chapter 13
EMILIE VILLA-IGNACIO PADIERNOS, Case No. 20-11939-TWD
Debtor. OBJECTION TO CONFIRMATION

OF PLAN BY NORTHGATE WEST
CONDOMINIUM ASSOCIATION

 

 

COMES NOW Secured Creditor Northgate West Condominium Association, a
Washington nonprofit corporation (the “Association”), by and through its attorneys,
Strichartz Aspaas PLLC, and hereby objects to Debtor’s proposed Amended Chapter 13 Plan
filed September 3, 2020 (Dkt. #20) (“Plan”) and asks that the Court deny confirmation and
either dismiss the case or provide a limited time in which an amended plan be proposed,

beyond which the case would be dismissed.

I. Summary of Secured Claim by Association:
(a) Proof of Claim (secured) for pre-petition statutory condominium association

regular and special assessments, late fees, legal fees and costs, as provided under the

OBJECTION TO CONFIRMATION OF PLAN - 1 STRICHARTZ ASPAAS PLLC
2101 FOURTH AVENUE

SUITE 860
SEATTLE, WA 98121
206.388.0600; FAX 206.286-2650

base 20-11939-TWD Doc 22 Filed 09/23/20 Ent. 09/23/20 12:53:18 Pg.1of5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

governing Declaration of Condominium for the Association, in the amount of $4,707.90;
Debtor has been in default on her obligations to the Association since October 1, 2018;

(b) Proof of Claim (secured) for unpaid post-petition statutory condominium
association regular monthly assessments in the amount of $444.79, due on the first of each
month, as detailed in the Association’s Proof of Claim and, as permitted under 11 U.S.C. §
506(b), attendant attorney fees and costs for this objection;

(c) Claim for future monthly regular and any special assessments, secured as provided
under the governing Declaration, in the current monthly amount of $444.79 for regular
assessments due October 1, 2020, and the first of each month thereafter, which amounts may
change if the Association’s assessments as to all units in the condominium change based on
the Association’s periodic budget, as provided under the Washington Condominium Act, Ch.

64.34 RCW.

II. Bases for Objections:

The Association objects to the proposed Plan on the following bases:

1) Under 11 U.S.C. §§ 1325(a)(1) and 1322(b)(2), a plan cannot modify the rights of
a holder of a claim secured only by an interest in real property that is the Debtor’s personal
residence. Here, under Plan § IV(A)(3)(c), Debtor in substance proposes to subordinate the
Association’s right to monthly payments on its pre-petition claim and ongoing postpetition
monthly assessments to Debtor’s attorney fees. Fees to Debtor’s attorney should be paid
concurrently with the monthly payments on the Association’s pre-petition claim and ongoing
postpetition claim.

2) The Plan improperly treats the Association’s secured claim as a claim secured by
non-residence real property under Plan § IV(C)(2): This proposed Plan treatment in
substance amounts to subordination of the Association’s secured prepetition and ongoing
postpetition claims to both the prepetition and ongoing postpetition claims of another
purported secured creditor. Under this improper Plan provision, the Association would see
no payments whatsoever on its prepetition and ongoing postpetition claims unless and until
the Trustee has distributed all funds then on hand to that other purported secured creditor for
all prepetition and postpetition payments then due and provided for under the Plan. The

Association’s secured claim must instead be provided for under Plan § IV(C)(1) (claim

OBJECTION TO CONFIRMATION OF PLAN - 2 STRICHARTZ ASPAAS PLLC
2101 FOURTH AVENUE

SUITE 860
SEATTLE, WA 98121
206.388.0600; FAX 206.286-2650

 

 

Case 20-11939-TWD Doc 22 Filed 09/23/20 Ent. 09/23/20 12:53:18 Pg.2o0f5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

secured by residence real property), Ongoing Payments and Cure Payments, respectively, and
equally ranked with the payments to the other purported secured creditor.

3) Makes insufficient provision for payment through the Plan (or otherwise) of
payment in full of the significant prepetition arrearage detailed in the Association’s Secured
Proof of Claim, as required by 11 U.S.C. §§ 1325(a)(5)(B)(ii). The $4,707.90 arrears must
be provided for with 12% interest at the rate of $104.70 per month over a 60 month plan
under Plan Para. 1V(C)(1), Cure Payments.

4) To the extent the Plan is confirmed and the Debtor makes sporadic and/or
insufficient Plan payments to the Trustee, such that there are only Trustee funds on hand to
pay the other purported secured creditor, nothing proposed in the plan would ever result in
any payment, much less payment in full, of the Association’s prepetition claim. The
Association also objects to such treatment to preserve its rights under its secured claim to the
extent required under United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 130 S.Ct.
1367 (2010). The Association respectfully requests that the Plan provisions objected to in
the foregoing sections be stricken.

5) To the extent the Association’s claim, or any part of it, is not fully provided for
under the Plan and the Plan does not provide for surrender of the real property securing the
Association’s claim, the Association reserves its right to assert an administrative claim for
expenses incurred by the Association for the benefit of the bankruptcy estate.

6) Should the Court uphold the Association’s objection, the Association further
requests that the Court dismiss the Debtor’s Chapter 13 case, or set a schedule for requiring
the Debtors to submit a feasible Chapter 13 Plan that includes the Association’s claims as a
secured claim pursuant to 11 U.S.C. § 506(a).

In support of this Objection, the Association states as follows:

III. Background of Secured Claim:

1. Secured Creditor Northgate West Condominium Association is a nonprofit
corporation duly organized pursuant to the Washington Condominium Act, Ch. 64.34,
(hereinafter referred to as the “Condominium Act”), for the operation of Northgate West
Condominium (hereinafter referred to as the “Condominium”). The Association was created
under the terms of the Declaration of Condominium recorded under King County,

OBJECTION TO CONFIRMATION OF PLAN - 3 STRICHARTZ ASPAAS PLLC
2101 FOURTH AVENUE

SUITE 860
SEATTLE, WA 98121
206.388.0600; FAX 206.286-2650

 

 

Case 20-11939-TWD Doc 22 Filed 09/23/20 Ent. 09/23/20 12:53:18 Pg. 3o0f5

 
10

11

12

13

14

15

16

19

20

21

22

23

24

Washington Recording No. 8002200747, as thereafter amended of record (hereinafter
referred to as the “Declaration”), and the Survey Map and Set of Plans recorded in Volume
227 of Condominiums at Pages 88 through 91, King County, State of Washington.

2. Debtor is the owner of Unit 118 of Northgate West Condominium (hereinafter
referred to as the “Unit”), which real property is commonly known as 11300 — 1°' Avenue
NE, #118, Seattle, WA 98125.

3. As owner of a Unit in a condominium formed under the Condominium Act,
Debtor is legally bound to abide by all provisions of the Condominium Act, as well as the
Declaration.

4. Under the Condominium Act and the Declaration, the Association has the right
and duty to levy assessments for a proportionate share of the Association’s common
expenses against Condominium unit owners, and each unit owner is obligated to pay such
assessments.

5. The Association exists to secure, preserve, and enhance the value of the
Condominium for the benefit of all Condominium owners, including the Debtor. Monthly
assessments are levied in order to, among other things, pay insurance premiums on the
master insurance policies on the Condominium, maintain and repair the Condominium
property, and pay utility bills for common elements and commonly metered utilities for the
Units. The Association’s budget is prepared on the assumption that each owner will timely
pay his or her assessments to the Association. In the event of non-payment by an owner,
other owners must make up the difference through further assessments. The Association has
no choice about providing Debtor’s share of the services paid for by common expense
assessments. Thus, the Association is an involuntary creditor in this case.

6. The regular monthly assessment levied by the Association against the Debtor and
his Unit is currently $444.79 per month.

7. Pursuant to the Condominium Act, condominium assessments become an
automatic, statutory lien on the property to secure the payment of such assessments; the
Condominium Act further provides for the personal liability of each unit owner for
assessments levied against his or her unit. RCW § 64.34.364(1),(12).

8. Pursuant to RCW 64.34.364(2), the Association’s lien is not subject to the

Debtor’s state law homestead exemption.

OBJECTION TO CONFIRMATION OF PLAN - 4 STRICHARTZ ASPAAS PLLC
2101 FOURTH AVENUE

SUITE 860
SEATTLE, WA 98121
206.388.0600; FAX 206.286-2650

 

 

Case 20-11939-TWD Doc 22 Filed 09/23/20 Ent. 09/23/20 12:53:18 Pg.4of5

 
10

1]

12

13

14

16

17

18

19

20

21

22

23

24

CONCLUSION
Accordingly, the Association objects to the proposed Plan and requests that the Court
deny confirmation of the Plan. The Association requests that the Court either dismiss the
Debtor’s Chapter 13 case or, in the alternative, set a schedule (within 30 days) for the Debtor
to submit a feasible Chapter 13 Plan which includes the Association’s claims as a secured
claim and payment in full thereon.
RESPECTFULLY SUBMITTED this 25 day of September, 2020. _
STRICHARTZ ASPAAS PLLC

~

   
  

: BOE: 2A =
Michael A. Padilla, WSBA NO. 26284
Attorneys for Secured Créditor Northgate West
Condominium AssoCiation, a Washington
nonprofit corporation

 

OBJECTION TO CONFIRMATION OF PLAN - 5 STRICHARTZ ASPAAS PLLC
2101 FOURTH AVENUE

SUITE 860
SEATTLE, WA 98121
206.388.0600; FAX 206.286-2650

 

 

Case 20-11939-TWD Doc 22 Filed 09/23/20 Ent. 09/23/20 12:53:18 Pg.5o0f5

 
